DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Response to Amendment
	The amendment on 10/28/2021 has been entered.

Response to Arguments
	Applicant’s arguments on pages 8-11, filed on 10/28/2021 have been fully considered and are not persuasive.

	(1) Narasimhan teaches an anti-reflective coating (figure 1-7 and paragraph [0039], abstract) comprising the dielectric layer (figure 1G, labeled Si) includes an array of raised surface structures (shown in figure 1G array of raised surface structures labeled Si (shown is 2 (array) raised surface structures)).
	(2) Marshall teaches anti-reflective coating at title, abstract, paragraph [0002] and figure 4.  The claim states the dielectric layer (20 and 22) changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer (20 and 22; figure 4 shows conductive layer 26 next is high refractive index 20 next is low refractive index layer 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 13, 14, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al US 2018/0113306 (hereinafter Neumann) in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan).
Regarding claim 1, Neumann teaches 
	an anti-reflective coating (title; figures 3 and 8; paragraph [0061]) comprising,
	an optically transparent electrically conductive layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069] teaches the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over a substrate (26, 80, and 38) comprising an electroactive material (electro-optic medium 38); and
	a dielectric layer (paragraph [0060] teaches optical coating 80 may include dielectric layers; paragraph [0069] teaches the optical coating 80 can be further include by addition of thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over the electrically conductive layer (paragraph [0069] teaches the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80).
	Neumann is silent regarding the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer.

	the dielectric layer (20 and 22) disposed over the electrically conductive layer (26), wherein the dielectric layer (20 and 22) changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer (20 and 22; figure 4 shows conductive layer 26 next is high refractive index 20 next is low refractive index layer 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann, to use the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer as taught by Marshall, for the purpose of minimizing the usage of different materials (paragraph [0021]).
	Neumann in view of Marshall is silent regarding the dielectric layer includes an array of raised surface structures.
	Narasimhan teaches an anti-reflective coating (figure 1-7 and paragraph [0039], abstract) comprising the dielectric layer (figure 1G, labeled Si) includes an array of raised surface structures (shown in figure 1G array of raised surface structures labeled Si (shown is 2 (array) raised surface structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating  of Neumann in view of 
Regarding claim 2, Neumann in view of Marshall and Narasimhan teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title, abstract, figures 3 and 8; paragraph [0061]), wherein the anti-reflective coating comprises,
	less than 10% haze (paragraph [0067], a haze less than about 10%), and
	a transmissivity within the visible spectrum of at least 50% (Table 1 teaches materials transmittance above 50% at 550 nm wavelength is within the visible spectrum wavelengths).
Regarding claim 3, Neumann in view of Marshall and Narasimhan teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]), wherein the anti-reflective coating comprises a reflectivity within the visible spectrum of less than 3% (Table 1 teaches materials with reflectance (2nd surface) of less than 3% at 550 nm wavelength is within the visible spectrum wavelengths).
Regarding claim 4, Neumann in view of Marshall and Narasimhan teaches the invention set forth above and Neumann further teaches the anti-reflective coating (figure 3), wherein the anti-reflective coating (80) is adapted to maintain at least 50% transmissivity over                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     actuation cycles and an induced engineering strain of up to 1%.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 5, Neumann in view of Marshall and Narasimhan teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]) , wherein the electrically conductive layer comprises a material selected from the group consisting of a transparent conducting oxide (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO) and paragraph [0059], optical coatings 80 on the second and third surfaces 22B, 26A, function as electrode to enable darkening of electro-optic medium 38), graphene, nanowires, and carbon nanotubes.
Regarding claim 9, Neumann in view of Marshall and Narasimhan teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]), wherein the dielectric layer comprises a multi-layer stack (paragraph [0060], optical coating 80 may include metal layers dielectric layers, and stacks including both (e.g., in an alternating manner)).
Regarding claim 13, Neumann in view of Marshall and Narasimhan teaches the invention set forth above and Neumann further teaches 
	the anti-reflective coating (title; figures 3 and 8; paragraph [0061]), wherein a refractive index of the electrically conductive layer (TCO is ITO and the refractive index is 1.9) is less than a refractive index of the substrate (26, 80, and 38, Table 9 MoRe refractive index is 4.92) and greater than a refractive index of the dielectric layer (Table 3, surface 2 refractive index is 1.6).

Regarding claim 14, Neumann teaches
	an optical element (figure 3) comprising,
	a transparent electroactive layer (shown in figure 14, light beam travel through electro-optic medium 38);
	a primary anti-reflective coating (80 closer to user eyes; paragraph [0067] teaches combining an anti-glare texturized surface with a metal-based antireflection coating (e.g., the optical coating 80) may be advantageous in reducing the reflectance of the interface to levels lower than that exhibited by the texturized surface or a metal-based antireflection coating alone) disposed over a first surface of the electroactive layer (electro-optic medium 38; surface closer to user’s eye);
and
	a secondary anti-reflective coating (opposite 80 to user eyes; paragraph [0067] teaches combining an anti-glare texturized surface with a metal-based antireflection coating (e.g., the optical coating 80) may be advantageous in reducing the reflectance of the interface to levels lower than that exhibited by the texturized surface or a metal-based antireflection coating alone) 
	wherein:
		the primary anti-reflective coating (80 closer to user eyes) comprises,
			a primary conductive layer disposed directly over the first surface layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26); and
			a primary dielectric layer(paragraph [0060], optical coating 80 may include dielectric layers; paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80)  disposed over the primary conductive layer (paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80),
		the secondary anti-reflective coating (opposite 80 to user eyes) comprises,
			a secondary conductive layer disposed directly over the second surface layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26);
and

and
	Neumann is silent regarding at least one of the primary dielectric layer or the secondary dielectric layer changes in refractive index along a gradient proceeding in the thickness direction from a higher refractive index at a surface facing toward the electroactive layer to a lower refractive index at an opposite surface facing away from the electroactive layer.
	Marshall teaches an anti-reflective coating (title, abstract, paragraph [0002] and figure 4) comprising,
	a dielectric layer (20 and 22) disposed over the electrically conductive layer (26), wherein the dielectric layer (20 and 22) changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer (20 and 22; figure 4 shows conductive layer 26 next is high refractive index layer 20 next is low refractive index layer 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann, to use the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction 
	Neumann in view of Marshall is silent regarding the dielectric layer includes an array of raised surface structures.
	Narasimhan teaches an anti-reflective coating (figure 1-7 and paragraph [0039], abstract) comprising the dielectric layer (figure 1G, labeled Si) includes an array of raised surface structures (shown in figure 1G array of raised surface structures labeled Si (shown is 2 (array) raised surface structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating  of Neumann in view of Marshall, to use the dielectric layer includes an array of raised surface structures as taught by Narasimhan, for the purpose of providing light management structures of to maximize light coupling or absorption (paragraph [0029]).
Regarding claim 16, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above and Neumann further teaches the optical element (figure 3), wherein each of the primary anti-reflective coating (80) and the secondary anti-reflective coating (80) is adapted to maintain at least 50% transmissivity over                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     actuation cycles and an induced engineering strain of up to 1%.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 19, Neumann teaches 
	a method (title; figures 3 and 8; paragraph [0061]) comprising,
	forming an electrically conductive layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) over an electroactive substrate (26, 80, and 38); and
	forming a dielectric layer (paragraph [0060], optical coating 80 may include dielectric layers; paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) over the electrically conductive layer (paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a 
		the optical element comprises less than 10% haze (paragraph [0067], a haze less than about 10%) and a transmissivity within the visible spectrum of at least 50% (Table 1 teaches materials transmittance above 50% at 550 nm wavelength is within the visible spectrum wavelengths).
	Neumann is silent regarding the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer.
	Marshall teaches a method (title, abstract, paragraph [0002] and figure 4) comprising,
	a dielectric layer (20 and 22) disposed over the electrically conductive layer (26), wherein the dielectric layer (20 and 22) changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the electrically conductive layer (20 and 22; figure 4 shows conductive layer 26 next is high refractive index layer 20 next is low refractive index layer 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann, to use the dielectric layer changes in refractive index along a gradient proceeding in the thickness direction of the dielectric layer from a higher refractive index at a surface abutting the electrically conductive layer to a lower refractive index at an opposite surface facing away from the 
Neumann in view of Marshall is silent regarding the dielectric layer includes an array of raised surface structures.
	Narasimhan teaches an anti-reflective coating (figure 1-7 and paragraph [0039], abstract) comprising the dielectric layer (figure 1G, labeled Si) includes an array of raised surface structures (shown in figure 1G array of raised surface structures labeled Si (shown is 2 (array) raised surface structures)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating  of Neumann in view of Marshall, to use the dielectric layer includes an array of raised surface structures as taught by Narasimhan, for the purpose of providing light management structures of to maximize light coupling or absorption (paragraph [0029]).
Regarding claim 22, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above and Narasimhan further teaches the anti-reflective coating (figures 1-7 and paragraph [0039], abstract), wherein the raised surface structures extend from adjacent the electrically conductive layer (figure 1G, labeled Au) to a side of the dielectric layer  (figure 1G, labeled Si) disposed furthest from the electrically conductive layer (as shown in figure 1G, labeled Au).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al US 2018/0113306 (hereinafter Neumann) in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan) as applied to claims 1 and 9 above, and further in view of Saenger Nayver et al US Patent Publication 2018/0017830-A1 (hereinafter Saenger Nayver).
Regarding claim 8, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above but is silent regarding dielectric layer comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride.
Saenger Nayver teaches the anti-reflective coating (figure 3), wherein the dielectric layer paragraph [0035], dielectric layer) comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride (paragraph [0035], dielectric material may be selected from SiO2, MgF2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Narasimhan to use the dielectric layer comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride as taught by Saenger Nayver, for the purpose of providing a higher range of attainable values for reflectance and transmittance (paragraph [0035]).
Regarding claim 10, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above but is silent regarding the multi-layer stack comprises a layer of zinc oxide disposed directly over the electrically conductive layer and a layer of silicon dioxide disposed over the layer of zinc oxide.
Saenger Nayver teaches the anti-reflective coating (figure 3), wherein the multi-layer stack comprises a layer of zinc oxide (70 being dielectric-metal bilayer; (70; paragraph [0035] 
a layer of silicon dioxide disposed over the layer of zinc oxide (70; paragraph [0035] teaches dielectric material may be selected from one or more of the following:…SiO2 and zinc oxide.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Narasimhan to use the multi-layer stack comprises a layer of zinc oxide disposed directly over the electrically conductive layer and a layer of silicon dioxide disposed over the layer of zinc oxide, for the purpose of providing a higher range of attainable values for reflectance and transmittance (paragraph [0035]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al US 2018/0113306 (hereinafter Neumann) in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan) as applied to claim 1 above, and further in view of Cammenga et al. US 20170045737 (hereinafter Cammenga).
Regarding claim 12, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above but is silent regarding an electrically conductive mesh.
Cammenga teaches the anti-reflective coating (figure 2 and paragraph [0040]), further comprising an electrically conductive mesh disposed adjacent to the electrically conductive layer (paragraph [0028] teaches the electrically conductive layers 86 may include a transparent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Narasimhan to use an electrically conductive mesh as taught by Cammenga, for the purpose of having the feature of a transflective layer (paragraph [0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. US 20180113306 (hereinafter Neumann)  in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan) as applied to claim 14 above, and further in view of Blum US 20110149410 (hereinafter Blum’410).
Regarding claim 15, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above but is silent regarding the electroactive layer comprises a piezoelectric polymer, an electrostrictive polymer, a piezoelectric ceramic, or an electrostrictive ceramic.
Blum’410 teaches the optical element (figures 1 and 2 and paragraph [0045]), wherein the electroactive layer comprises a piezoelectric polymer (paragraph [0003]), an electrostrictive polymer, a piezoelectric ceramic, or an electrostrictive ceramic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Narasimhan, to use the electroactive layer comprises an piezoelectric polymer as .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. US 20180113306 (hereinafter Neumann)  in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan) as applied to claim 14 above, and further in view of Ohkawa et al. US 20190155337 (hereinafter Ohkawa).
Regarding claim 17, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above but is silent regarding a liquid lens disposed over one of the primary dielectric layer and the secondary dielectric layer.
Ohkawa  teaches the optical element (figures 1-19), further comprising a liquid lens (paragraph [0317] teaches the member 142 may include a liquid lens) disposed over one of the primary dielectric layer (paragraph [0181] teaches light guide plate 121 including optical glass or plastic material are non conductive) and the secondary dielectric layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Narasimhan, to use a liquid lens disposed over one of the primary dielectric layer and the secondary dielectric layer as taught by Ohkawa, for the purpose of obtaining a focal length from the optical member variable (paragraph [0317]).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. US 20180113306 (hereinafter Neumann)  in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan) as applied to claim 14 above, and further in view of Muramatsu et al. US 20200133025 (hereinafter Muramatsu).
Regarding claim 18, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above but is silent regarding a head mounted display.
Muramatsu teaches the head-mounted display (paragraph [0028]) comprising the optical element (lens 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Narasimhan, to use a head mounted display as taught by Muramatsu, for the purpose of improving the eyesight of a user (paragraph [0028]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al US 2018/0113306 (hereinafter Neumann) in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan)  as applied to claim 19 above, and further in view of Kuniyasu et al. US 20130064986 (hereinafter Kuniyasu).
Regarding claim 20, Neumann teaches 
the method , wherein the electrically conductive layer (paragraph [0070], optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); paragraph [0069], the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) and the dielectric layer (paragraph 
	Neumann in view of Marshal and Narasimhan is silent regarding forming layers simultaneously.
	However, it is common and known in the art to use forming layers simultaneously as evidenced by Kuniqasu.  Further Kuniqasu, for the same field of endeavor, is related method of making an optical elements that forms layers simultaneously.  Kuniqasu further disclose a method for forming layers simultaneous (paragraph [0076]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form layers simultaneously for the purpose of suppressing interlayer mixture (paragraph [0022]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al US 2018/0113306 (hereinafter Neumann) in view of Marshall et al. US 20160266281 (hereinafter Marshall) and Narasimhan et al. US 20160322517 (hereinafter Narasimhan) as applied to claim 1 above, and further in view of Melcher et al. US 10,466,392 (hereinafter Melcher).
Regarding claim 21, Neumann in view of Marshall and Narasimhan teaches the invention as set forth above but is silent regarding the raised surface structures comprise generally conical or pyramidal structures having apexes disposed furthest from the electrically conductive layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-reflective coating of Neumann in view of Marshall and Narasimhan, to use the raised surface structures comprise generally conical or pyramidal structures having apexes disposed furthest from the electrically conductive layer as taught by Melcher, for the purpose of preventing undesired gratings from forming and help minimizing interference effects (column 4, lines 30-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872